EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Y. Mah, Reg. No. 41,426 on March 11, 2022.

The application has been amended as follows: 
In claim

1.   (Currently Amended) A method of operating a communications network comprising:
receiving a plurality of network operational data items relating to the operation of said communications network, each of those network operational data items comprising one or more attributes, each attribute comprising a value for that attribute; 
automatically assigning a statistical data type to the values of one attribute 
according to a statistical data type classification scheme in which values are one of 
nominal, ordinal and quantitative by statistically analyzing a plurality of the values of the attribute; 
classifying said network operational data items using type-specific processing which depends upon whether the automatically assigned statistical data type to said attribute is 
nominal, ordinal or quantitative; and 
automatically operating the communications network to apply common class-specific , wherein common class-specific treatment includes giving network elements, traffic or events represented by network operational data items assigned to a same class, a same level of priority, and/or handling them with a same countermeasure.  

7.  (Currently Amended)  Network control apparatus comprising:
a receiver arranged in operation to receive a plurality of network operational data items relating to the operation of said communications network, each of those network operational data items comprising one or more attributes, each attribute comprising a value for that attribute; 
a computer system including a non-transitory computer readable medium for storing code and a computer hardware processor for executing the code such that the computer system is configured to at least perform: 
a statistical data type identification to automatically assign a statistical data 
type to the values of one attribute according to a statistical data type classification 
scheme in which values are one of nominal, ordinal and quantitative by 
statistically analyzing a plurality of the values the attribute; 
a network operational data item classification to classify said network operational 
data items into a plurality of classes using type-specific processing which depends upon -3-TURNER et al.Atty Docket No.: RYM-0036-2641 Appl. No. 15/562,682 
whether the automatically assigned statistical data type to said attribute is 
nominal, ordinal or quantitative; and 
a network control to automatically operate the communications network to apply common class-specific treatment in response to network operational data items in one or 
more of said plurality of classes, wherein common class-specific treatment includes giving network elements, traffic or events represented by network operational data items assigned to a same class, a same level of priority, and/or handling them with a same countermeasure.

10.  (Currently Amended) A method of operating a communications network 
comprising: 
receiving a plurality of network operational data items relating to the operation of said communications network, each of those network operational data items comprising one or more attributes, each attribute comprising a value for that attribute; 
automatically assigning a statistical data type to the values of one attribute 
according to a statistical data type classification scheme in which values are one of 
nominal, ordinal and quantitative by statistically analyzing a plurality of the values of the attribute; 
clustering said network operational data items using type-specific processing which depends upon whether the automatically assigned statistical data type to said attribute is 
nominal, ordinal or quantitative; and -4-TURNER et al.Atty Docket No.: RYM-0036-2641 Appl. No. 15/562,682 
automatically operating the communications network to apply common cluster-specific treatment in response to network operational data items in one or more clusters, wherein common class-specific treatment includes giving network elements, traffic or events represented by network operational data items assigned to a same cluster, a same level of priority, and/or handling them with a same countermeasure.

11.  (Currently Amended) Network control apparatus comprising:
a receiver arranged in operation to receive a plurality of network operational data items 
a computer system including a non-transitory computer readable medium for storing code and a computer hardware processor for executing the code such that the computer system is configured to at least perform: 
a statistical data type identification to automatically assign a statistical data 
type to the values of the attribute according to a statistical data type classification 
scheme in which values are one of nominal, ordinal and quantitative by 
statistically analyzing a plurality of the values of the attribute; 
a network operational data item classification to cluster said network operational 
data items into a plurality of clusters using type-specific processing which depends upon 
whether the automatically assigned statistical data type to said attribute is 
nominal, ordinal or quantitative; and 
a network control to automatically operate the communications network to apply common cluster-specific treatment in response to network operational data items in one or more of said plurality of clusters, wherein common class-specific treatment includes giving network elements, traffic or events represented by network operational data items assigned to a same cluster, a same level of priority, and/or handling them with a same countermeasure.

18. (Currently Amended) A non-transitory computer readable medium having stored 
thereon a program or suite of programs executable by a processor to perform steps for operating a communications network, the steps comprising: 
receiving a plurality of network operational data items relating to the operation of said 
automatically assigning a statistical data type to the values of one attribute 
according to a statistical data type classification scheme in which values are one of nominal, ordinal and quantitative by statistically analyzing a plurality of the values of the attribute;
clustering said network operational data items using type-specific processing which depends upon whether the automatically assigned statistical data type to said attribute is 
nominal, ordinal or quantitative; and
automatically operating the communications network to apply common cluster-specific treatment in response to network operational data items in one or more clusters, wherein common class-specific treatment includes giving network elements, traffic or events represented by network operational data items assigned to a same cluster, a same level of priority, and/or handling them with a same countermeasure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        March 11, 2022